This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CELESTY TSOSIE,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 35,031

 5 NEW MEXICO PUBLIC
 6 DEFENDER DEPARTMENT,

 7          Defendant-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Louis E. DePauli Jr., District Judge

10 Celesty Tsosie
11 Farmington, NM

12 Pro Se Appellant

13 Ripley B. Harwood
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 JAMES J. WECHSLER, Judge


11 _______________________________
12 M. MONICA ZAMORA, Judge




                                           2